Citation Nr: 0721018	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-12 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina

THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for hemorrhoids, status post 
hemorrhoidectomy, has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Benjamin Aronin, Legal Intern



INTRODUCTION

The veteran served on active duty from June 1955 to August 
1957.

Historically, the RO denied service connection for 
hemorrhoids and for a bilateral foot condition in May 2003.  
The veteran filed additional medical records in June 2004, 
which the RO interpreted as a request to reopen his claim for 
service connection for hemorrhoids.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2004 rating decision in which the RO denied 
reopening the veteran's claim for service connection for 
hemorrhoid on the basis that new and material evidence had 
not been received.  The veteran filed a notice of 
disagreement (NOD) for this matter in November 2004.  The RO 
issued a statement of the case (SOC) in April 2004, the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) during the same month.

On his April 2004 Form 9, the veteran requested a Board 
hearing.  Following further correspondence between the RO, 
the veteran, and his representative, the veteran clarified in 
a November 2005 statement that he wanted a RO hearing.  In 
January 2006, the veteran testified during a hearing before 
RO personnel; in his testimony, he indicated that the RO 
hearing satisfied his request for hearing.  A transcript of 
the hearing is of record.  In April 2006, the RO issued a 
supplemental SOC (SSOC) reflecting the continued denial of 
the claim to reopen.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In May 2003, the RO denied the veteran service connection 
for a claimed hemorrhoid disability.  Although the RO 
notified him of the denial later that month, the veteran did 
not initiate an appeal.

3.  None of the new evidence associated with the claims file 
since the May 2003 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for hemorrhoids, status post 
hemorrhoidectomy, or raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2003 RO decision that denied the veteran's claim 
for service connection for hemorrhoids is final.  38 U.S.C.A. 
§ 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2006).

2.  As evidence received since the RO's May 2003 denial is 
not new and material, the criteria for reopening the 
veteran's claim for service connection for hemorrhoids are 
not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)), includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Specific to requests to reopen, the veteran 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 
Pelegrini, 18 Vet. App. at 112.  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

Here, in a June 2004 pre-rating letter specific to the  
request to reopen, the RO provided notice to the veteran 
that, in order to reopen his claim, new and material evidence 
was needed, and defined these terms.  The RO also explained 
that the basis for the prior denial of the claim was that the 
condition was neither occurred in nor was caused by service, 
and that the veteran must submit evidence relating to that 
fact.  The RO also told him what information and evidence was 
needed to substantiate the underlying claim for service 
connection, as well as what information and evidence would be 
obtained by VA and what information and evidence must be 
submitted by the veteran.  This letter substantially meets 
the Pelegrini and Kent content of notice requirements, as 
well as the VCAA's timing of notice requirement.  

Although the appellant has not explicitly been advised to 
provide any evidence in his possession that pertains to the 
claim, consistent with Pelegrini, the claims file reflects 
that the appellant has submitted and/or identified evidence 
in support of his claim.  Given that fact, as well as the 
RO's instructions to him, the Board finds that the appellant 
has, effectively, been put on notice to provide any evidence 
in his possession that pertains to the claim.  Accordingly, 
on these facts, the RO's omission is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board is without authority 
to consider harmless error).

Concerning the notice requirements of Dingess/Hartman, in 
this appeal, the veteran's status is not at issue.  The 
notice requirements pertaining to existence of disability and 
nexus were met via the June 2004 letter, as addressed above.  
An April 2006 letter accompanying the SSOC informed the 
veteran of how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  However, the Board notes that any error in 
the timing or form of this notice is harmless.  Id.  As the 
Board's decision herein denies reopening the claim for 
service connection for hemorrhoids, no effective date or 
rating is being, or is to be, assigned.  Accordingly, there 
is no possibility of prejudice to the veteran under the 
notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service personnel records; service medical records; VA 
treatment records from the VA Medical Center (VAMC) in 
Winston-Salem, North Carolina; private treatment records; as 
well as the transcript of the veteran's hearing testimony, 
and various statements written by him or by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran and his representative have been notified and 
made aware of the evidence needed to substantiate this claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of this matter, at this juncture.  
See Mayfield, 20 Vet. App. at 543.  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Petition to Reopen

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2006).

In a May 2003 rating decision, the RO denied the veteran's 
claim for service connection for hemorrhoids.  Evidence then 
primarily consisted of the veteran's service medical records; 
private treatment records and x-ray reports dated from 1982 
to May 2002; and VA medical records dated from June 2002 
through March 2003.  The RO's denial was based primarily upon 
a determination that the evidence of record did not show that 
the condition occurred in or was caused by service.  Although 
notified of the RO's determination later in May 2003, the 
appellant did not initiate an appeal; hence, the decision 
became final as to the evidence then of record.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2006).

The current request to reopen the claim for service 
connection for hemorrhoids is considered filed in June 2004 
(when the RO received additional evidence pertaining to this 
claim).  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

With respect to attempts to reopen previously denied claims 
on and after August 29, 2001, 38 C.F.R. § 3.156(a) provides 
that new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
was the May 2003 RO rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since the May 2003 denial 
includes private podiatric treatment records dated May 2002 
(duplicative of records previously submitted); private 
treatment records dated January 1982 relating to hemorrhoid 
surgery (some of which are duplicative of records previously 
submitted); private treatment records dated April 2004 
relating to inguinal hernia surgery; a letter dated January 
2006 from the doctor who performed the 1982 hemorrhoid 
surgery, regarding radiation proctitis; a VA treatment record 
dated February 2005 regarding hemorrhoidal tags; as well as 
the transcript of the veteran's hearing testimony, and 
various statements written by him or by his representative, 
on his behalf.

The Board points out, initially, that the duplicate copies of 
treatment records are clearly not, by definition, new, 
inasmuch as these documents were considered in connection 
with the prior final denial.

The additionally received medical evidence is new in the 
sense that it was not previously before agency decision 
makers.  However, such evidence is not material  for purposes 
of reopening the claim for service connection for 
hemorrhoids, because the records only relate to possible 
current hemorrhoids, but still do not address whether there 
is a medical relationship between such hemorrhoids and 
service-an unestablished fact needed to resolve the claim 
for service connection.

The only additional evidence associated with the claims file 
consists of the veteran's (and his representative's) 
assertions, advanced during the hearing and in various 
written statements.  Aside from the question of whether the 
veteran's assertions are, essentially, cumulative of such 
other assertions as were previously of record, the Board 
emphasizes that, as the veteran and his representative are 
laypersons without the appropriate medical training or 
expertise, neither is competent to render a probative (i.e., 
persuasive) opinion on a medical matter-such as the 
relationship, if any, between current hemorrhoids and 
service.  See Bostain v. West , 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  
Accordingly, where, as here, the claim turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for hemorrhoids has not been received.  As such, 
the requirements for reopening the claim are not met, and the 
May 2003 denial of the claim for service connection for 
hemorrhoids remains final.  As the veteran has not fulfilled 
his threshold burden of submitting new and material evidence 
to reopen his finally disallowed claim, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).




ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
hemorrhoids, status post hemorrhoidectomy, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


